Appellant urges that on the authority of Russell v. State, 218 S.W. Rep. 1049, we should hold the evidence insufficient in this case and grant a rehearing. In the case referred to the sole fact relied on for conviction was the possession of recently stolen property, and such possession was not shown to have been exclusive, or to have been exercised by the accused in that case. We also held therein that the State should have developed facts which it did not but seemingly withheld. In the case at bar there were other circumstances aside from that of possession of recently stolen property, which circumstances had criminative force. The testimony justified the conclusion of an acting together between appellant and the other two parties who were with him temporarily occupying *Page 26 
the house in which not only the stolen property here involved, but a large quantity of other stolen property was found. The theory of co-conspirators was plainly inferable.
The motion for rehearing will be overruled.
Overruled.